Fourth Court of Appeals
                               San Antonio, Texas
                                     October 22, 2018

                                   No. 04-18-00476-CV

                        IN THE INTEREST OF J.S.G. AND J.G.,

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00010
                     Honorable Solomon Casseb III, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to October 22, 2018. Further requests for extension of time in
which to file appellant’s brief will be disfavored.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court